EXHIBIT 10.7


FORM OF
MAF BANCORP, INC.
AMENDED AND RESTATED SPECIAL TERMINATION AGREEMENT

        This AGREEMENT, made as of April 19, 1990, as may have been previously
amended from time to time, is hereby amended and restated effective as of
January 1, 2007, by and between MAF Bancorp, Inc. (the “Company”), a corporation
organized under the laws of the State of Delaware with its office at 55th &
Holmes Avenue, Clarendon Hills, Illinois, and [EXECUTIVE] (“Executive”). Any
reference to “Bank” herein shall mean Mid America Bank, fsb, wholly owned
subsidiary of the Company, or any successor thereto.

        WHEREAS, the Company recognizes the responsibility Executive has with
the Company and wishes to protect her position therewith in the event of the
occurrence of a Change in Control (defined below) for the period provided in
this Agreement; and

        WHEREAS, Executive has been appointed to, and has agreed to serve in the
position of [TITLE], a position of substantial responsibility with the Company;

        WHEREAS, the expiration date of this Agreement was previously extended
by action of the Board of Directors of the Company to December 31, 2008;

        WHEREAS, the Board has approved a further extension hereof until
December 31, 2009, subject to amending and restating this Agreement as provided
for herein to, among other things, incorporate prior amendments, if any, and
reflect appropriate updating, to clarify the intent of certain provisions, to
modify the calculation of severance benefits and to obtain for the benefit of
the Company certain restrictive covenants from Executive;

        NOW, THEREFORE, in consideration of the contribution and
responsibilities of Executive, and upon the other terms and conditions
hereinafter provided, the parties hereto agree as follows:

1. Term of Agreement. The term of this Agreement shall be deemed to have
commenced as of the date first written above and shall continue through
December 31, 2009, subject to extension of such term as hereinafter provided.
The term of this Agreement shall be extended for an additional year as of
December 31, 2007 and each December 31 thereafter, such that the remaining term
is three (3) years as of such December 31; provided that not later than the
March 31 following such December 31, the Board of Directors of the Company (the
“Board”) has taken action to approve such extension following an annual review
of this Agreement and Executive’s performance by the Administrative/Compensation
Committee of the Board for purposes of making a recommendation to the Board
whether to extend this Agreement, and the results thereof shall be included in
the minutes of the Board’s meeting. The Board’s decision whether or not to
extend this Agreement shall be promptly communicated to the Executive. In the
event the Executive desires not to extend the Agreement for an additional
period, the Executive shall provide the Company with written notice at least ten
(10) days and not more than twenty (20) days prior to the end of such calendar
year. If either the Company or the Executive


--------------------------------------------------------------------------------

chooses not to extend the Agreement for an additional period, the Agreement
shall cease at the end of its remaining term or, if earlier, upon Executive’s
termination of employment. Notwithstanding the foregoing, in the event of the
occurrence of a Change in Control as defined in Section 2(b) below prior to the
expiration of the term of this Agreement, the term of this Agreement shall
automatically extend until the second anniversary of the date of the Change in
Control.


2. Payments to Executive upon Change in Control.


(a) Upon the occurrence of a Change in Control (as herein defined) of the
Company followed at any time during the term of this Agreement by the
involuntary termination of Executive’s employment by the Company, other than for
disability or a Termination for Cause, as defined in Section 2(c) hereof, or
Executive’s voluntary termination of employment for Good Reason, the provisions
of Section 3 shall apply. For purposes of this Agreement, “Good Reason” shall
mean the occurrence of any of the following after a Change in Control:
Executive’s demotion, loss of title, office or significant authority; reduction
in Executive’s annual compensation; or relocation of Executive’s principal place
of employment by more than 50 miles from its location immediately prior to the
Change in Control.


(b) Definition of a Change in Control. A “Change in Control” of the Bank or the
Company shall mean:


(i) An event that would be required to be reported in response to Item 5.01 of
the current report on Form 8-K, as in effect on the date hereof, pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”);
or


(ii) An event that results in a change in control of the Bank or the Company
within the meaning of the Home Owners Loan Act of 1933, as amended, and the
Rules and Regulations promulgated by the Office of Thrift Supervision (“OTS”)
(or its predecessor agency), as in effect on the date hereof, including
Section 574 of such regulations; or


(iii) at such time that any “person” (as the term is used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities or
makes an offer to purchase and completes the purchase of securities of the Bank
or Company representing 20% or more of the Bank’s or the Company’s outstanding
securities ordinarily having the right to vote at the election of directors
except for (A) any securities of the Bank owned by the Company or (B) any
securities purchased by the employee stock ownership plan and trust of the
Company or Bank; or


(iv) at such time that individuals who constitute the Company’s Board of
Directors on the date hereof (the “Incumbent Board”) or the Bank’s Board of
Directors on the date hereof (the “Bank Incumbent Board”) cease for any reason
to constitute at least a majority thereof, provided that any person becoming a
director subsequent to the date hereof whose election was approved by a vote of
at least three-quarters of the directors comprising the Incumbent Board or Bank
Incumbent Board, as the case may be,


2

--------------------------------------------------------------------------------

or whose nomination for election by the stockholders was approved by the
Nominating Committee serving under the Incumbent Board or Bank Incumbent Board,
shall be, for purposes of this clause (iv), considered as though such individual
was a member of the Incumbent Board or the Bank Incumbent Board, as the case may
be; or


(v) consummation of a reorganization, merger, consolidation or sale of all or
substantially all the assets of the Bank or Company or similar transaction
occurs (each a “Business Combination”) that results in a change in control. A
Business Combination will not be deemed to result in a change in control if:
(A) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the voting stock immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of
the total voting power represented by the voting securities entitled to vote
generally in the election of directors of the resulting entity from the Business
Combination (including, without limitation, an entity, which as a result of such
transaction, owns the Bank or Company or all or substantially all of the Bank’s
or Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions of such voting power as their ownership of
the voting stock immediately prior to the Business Combination, and (B) at least
a majority of the members of the board of directors of the resulting entity from
the Business Combination were members of the Incumbent Board or Bank Incumbent
Board, respectively, at the time of the execution of the initial agreement, or
action of the Incumbent Board or Bank Incumbent Board providing for such
Business Combination; or


(vi) a proxy statement shall be distributed soliciting proxies from stockholders
of the Company, by someone other than the current management of the Company,
seeking stockholder approval of a plan of reorganization, merger or
consolidation of the Company or Bank or similar transaction with one or more
corporations as a result of which the outstanding shares of the class of
securities then subject to such plan or transaction are exchanged for or
converted into cash or property or securities not issued by the Company, and
such proxy statement proposal is approved by the shareholders of the Company, or


(vii) a tender offer is made and completed for 20% or more of the outstanding
securities of the Company.


(c) Executive shall not have the right to receive termination benefits pursuant
to Section 3 hereof upon Termination for Cause. The term “Termination for Cause”
shall mean termination because of Executive’s personal dishonesty, incompetence,
willful misconduct, any breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law, rule
or regulation (other than traffic violations or similar offenses) or final cease
and desist order which results in loss to the Company or one of its affiliates
or material breach of this Agreement. For purposes of the this Section, no act,
or the failure to act, on Executive’s part shall be “willful” unless done, or
omitted to be done, not in good faith and without reasonable belief that the
action or omission was in the best interest of the Company or its affiliates. In
determining incompetence, the acts or omissions shall be measured against
standards generally prevailing in the savings institutions industry.
Notwithstanding the foregoing, Executive shall not be deemed to have been
Terminated for Cause unless and until


3

--------------------------------------------------------------------------------

there shall have been delivered to her a copy of a resolution duly adopted by
the affirmative vote of not less than three-fourths of the members of the Board
at a meeting of the Board called and held for that purpose (after reasonable
notice to Executive and an opportunity for her, together with counsel, to be
heard before the Board), finding that in the good faith opinion of the Board,
Executive was guilty of conduct justifying Termination for Cause and specifying
the particulars thereof in detail. Executive shall not have the right to receive
compensation or other benefits for any period after Termination for Cause unless
otherwise provided in such compensation plan, arrangement, program or grant.


3. Termination Benefits.


(a) Upon the occurrence of a Change in Control, followed at any time during the
term of this Agreement by the involuntary termination of Executive’s employment,
other than for disability or a Termination for Cause, or Executive’s voluntary
termination of employment for Good Reason, and subject to the terms and
conditions of Sections 17 and 18, the Company or its successor shall pay
Executive, or in the event of her subsequent death, her beneficiary or
beneficiaries, or her estate, as the case may be, as severance pay or liquidated
damages, or both, a sum equal to Executive’s three (3) preceding years’
compensation, which three (3) year period shall end on the last day of the month
immediately preceding the month in which Executive’s Date of Termination
(defined below in Section 4) occurs, or, if such amount is greater, the last day
of the month immediately preceding the date of the Change in Control. For
purposes of the preceding sentence, compensation shall include the amount of
base salary which Executive received during the applicable period (determined
prior to any reduction which gave rise to Executive’s voluntary termination for
Good Reason) plus a target annual cash bonus amount for each calendar year
commencing within the applicable period, which target annual cash bonus amount
for each such year shall be equal to the target annual bonus amount established
for Executive with respect to such year (regardless of whether the actual annual
cash bonus payment for any such year was less than or more than such target
annual cash bonus amounts, and without proration). Subject to any delay required
by Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
such payments shall be made in a lump sum within five (5) business days of
Executive’s Date of Termination relating to such termination of employment,
unless Executive has made a prior election (in accordance with procedures
established by the Committee) to have such payments made in thirty-six
(36) monthly installments (without interest) beginning with the month following
the month of Executive’s termination.


(b) Upon the occurrence of a Change in Control of the Bank or the Company
followed at any time during the term of this Agreement by Executive’s voluntary
termination of employment for Good Reason or involuntary termination of
employment, other than for disability or a Termination for Cause, the Company or
its successor will cause to be continued medical, dental, disability and life
insurance coverage substantially identical (including coverage amounts, co-pays,
deductible amounts and maximum out-of-pocket amounts) to the coverage maintained
by the Bank for Executive and her dependents prior to her termination, provided,
however, that such coverage shall be deemed to be “substantially identical” if
it represents coverage provided by the Bank’s or Company’s successor to its
full-time employees. Executive shall be obligated to continue to pay on a
monthly basis, the portion of the cost of such insurance coverage that he would
be required to pay if her employment continued. Such continuing


4

--------------------------------------------------------------------------------

insurance and payment arrangements shall continue until the earlier of: (i) the
date Executive (or her spouse, in the event of Executive’s death) fails to remit
to the Company or its successor the required monthly premium amount for such
insurance coverage within a thirty (30) day grace period of when such payment is
due; (ii) the date Executive obtains insurance coverage from another employer
that is not less than that provided by the Company or its successor; (iii) the
date of Executive’s death; (iv) age 65; or (v) 60 months from the Date of
Termination. Executive’s death shall be considered a qualifying event under
COBRA (or any similar or successor provision granting surviving spouses and
dependents the right to continue medical and dental coverage) such that
Executive’s spouse and dependents may elect to continue coverage at the same
premium as in effect on the date of Executive’s death; provided that effective
as of the first anniversary of Executive’s death, the premium shall be the COBRA
premium applicable to such coverage. If such continuing insurance coverage has
not yet terminated in accordance with (i), (ii), (iii) or (iv) of this section,
at the end of such 60 month period, Executive shall have the right to further
continue medical and/or dental coverage for herself and for her dependents until
age 65 unless he dies prior to age 65, in which case her spouse may elect to
continue medical and dental coverage for a period of one (1) year following her
death. Executive can elect such additional period of coverage by giving notice
to the Company or its successor at least thirty (30) days prior to the date such
coverage would otherwise terminate. In such instance, Executive shall be
obligated to pay an amount for such coverage each month equal to the COBRA
premium rate corresponding to the amount of such coverage. Failure by Executive
to remit the required payment amount within a thirty (30) day grace period of
when such payment is due will result in the extended insurance coverage being
terminated.


(c) In addition to the other benefits provided by this Section 3, Executive
shall be entitled to a lump-sum payment of her accrued vacation benefits through
the date of Executive’s termination. Executive shall also be entitled to all
other payments or benefits to which he may be entitled under the terms of any
applicable compensation arrangement or benefit, or fringe benefit plan, program
or grant.


(d) Notwithstanding the preceding paragraphs of this Section 3, in the event it
shall be determined that any payment or distribution of any type to or for the
benefit of Executive by the Company, any of its affiliates, or any person who
acquires ownership or effective control of the Bank or Company or ownership of a
substantial portion of the Bank’s or Company’s assets (within the meaning of
Section 280G of the Code, and the regulations thereunder) or any affiliate of
such person, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise (the “Total Payments”), is subject to
the excise tax imposed by Section 4999 of the Code or any similar successor
provision or any interest or penalties with respect to such excise tax (such
excise tax, together with any such interest and penalties, are collectively
referred to as the “Excise Tax”), then, except in the case of a De Minimis
Excess Amount (as described below), Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by Executive of all taxes imposed upon the Gross-Up Payment (including any
federal, state and local income, payroll or excise taxes and any interest or
penalties imposed with respect to such taxes), Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Total Payments
(not including any Gross-Up Payment).


5

--------------------------------------------------------------------------------

        In the event that the amount by which the present value of the Total
Payments which constitute “parachute payments” (within the meaning of
Section 280G of the Code ) (the “Parachute Payments”) exceeds three (3) times
Executive’s “base amount” (within the meaning of Section 280G of the Code) (the
“Base Amount”) is less than 3% of the amount determined under Section 3(a) of
this Agreement, such excess shall be deemed to be a “De Minimis Excess Amount”
and Executive shall not be entitled to a Gross-Up Payment. In such an instance,
the Parachute Payments shall be reduced to an amount (the “Non-Triggering
Amount”), the value of which is one dollar ($1.00) less than an amount equal to
three (3) times Executive’s Base Amount; provided that such reduction shall not
be made unless the Non-Triggering Amount would be greater than the aggregate
value of the Parachute Payments (without such reduction) minus the amount of
Excise Tax required to be paid by Executive thereon. The reduction required
hereby shall be made by reducing the amount payable under Section 3(a) of this
Agreement.

        All determinations as to the portion, if any, of the Total Payments
which constitute Parachute Payments, whether a Gross-Up Payment is required, the
amount of such Gross-Up Payment, the amount of any reduction, and any amounts
relevant to the foregoing paragraphs of this Section 3(d) shall be made by an
independent accounting or nationally recognized compensation consulting firm
selected by the Company (the “Firm”), in consultation with counsel selected by
the Company, which firm and counsel may be, but need not be, the accounting firm
or counsel then regularly retained by the Company. The Firm shall provide its
determination (the “Determination”), together with detailed supporting
calculations, regarding the amount of any Gross-Up Payment and any other
relevant matter, both to the Company and Executive, within five (5) days of a
date of termination, if applicable, or such earlier time as requested by the
Company or Executive (if Executive reasonably believes that any of the Total
Payments may be subject to the Excise Tax). Any Determination by the Firm shall
be binding upon the Company and Executive. As a result of uncertainty in the
application of Sections 280G and 4999 of the Code at the time of the initial
Determination by the Firm hereunder, or as a result of a subsequent
Determination by the Internal Revenue Service or a judicial authority, it is
possible that the Company should have made Gross-Up Payments (“Underpayment”),
or that Gross-Up Payments will have been made by the Company which should not
have been made (“Overpayment”). In either such event, the Firm shall determine
the amount of the Underpayment or Overpayment that has occurred. In the case of
the Underpayment, the amount of such Underpayment shall be promptly paid by the
Company to or for the benefit of Executive. In the case of an Overpayment,
Executive shall, at the direction and expense of the Company, take such steps as
are reasonably necessary (including the filing of returns and claims for
refund), follow reasonable instructions from, and procedures established by, the
Company, and otherwise reasonably cooperate with the Company to correct such
Overpayment, including repayment of such Overpayment to the Company.

4.     Notice of Termination. Any purported termination by the Company or by
Executive shall be communicated by Notice of Termination to the other party
hereto and shall be effective as of the Date of Termination. For purposes of
this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision of this Agreement relied upon
and shall set forth in detail the facts and circumstances claimed to provide a
basis for termination of Executive’s employment under the provision so
indicated. “Date of Termination” shall mean the date specified in the Notice of
Termination (which, in the

6

--------------------------------------------------------------------------------

case of a Termination for Cause, shall not be less than thirty (30) days from
the date such Notice of Termination is given, provided that the Board may remove
Executive from her positions and limit her duties and authority during such
period without such action being the basis for a voluntary termination for Good
Reason by Executive); provided that if, within thirty (30) days after any Notice
of Termination is given, the party receiving such Notice of Termination notifies
the other party that a dispute exists concerning the termination, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties, by a binding arbitration award, or
by a final judgment, order or decree of a court of competent jurisdiction (the
time for appeal therefrom having expired and no appeal having been perfected)
and provided further that the Date of Termination shall be extended by a notice
of dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, the Company will continue to
pay Executive her full compensation in effect when the notice giving rise to the
dispute was given (including, but not limited to, base salary) and continue her
as a participant in all compensation, benefit and insurance plans in which he
was participating when the notice of dispute was given, until the dispute is
finally resolved in accordance with this Agreement. Amounts paid under this
Section 4 are in addition to all other amounts due under this Agreement and
shall not be offset against or reduce any other amounts due under this
Agreement.

5.     Source of Payments; Bank Agreement. It is intended by the parties hereto
that all payments provided in this Agreement shall be paid in cash or check from
the general funds of the Company. The Company, however, guarantees payment and
provision of all amounts and benefits due to Executive under any Special
Termination Agreement by and between the Bank and Executive, and if any amounts
and benefits due from the Bank are not timely paid or provided by the Bank, such
amounts and benefits shall be paid or provided by the Company.

6.     Effect on Prior Agreements and Existing Benefit Plans. This Agreement
contains the entire understanding between the parties hereto and supersedes any
prior agreement between the Company and Executive, except that this Agreement
shall not affect or operate to reduce any benefit or compensation inuring to
Executive of a kind elsewhere provided. No provision of this Agreement shall be
interpreted to mean that Executive is subject to receiving fewer benefits than
those available to her without reference to this Agreement.

7.     No Attachment.

(a)     Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null,
void, and of no effect.

(b)     This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Company and their respective successors and assigns. The Company
shall require any successor (whether direct or indirect, by purchase, merger,
reorganization, consolidation, acquisition of property or stock, liquidation, or
otherwise) to all or a substantial portion of its assets, by agreement in form
and substance reasonably satisfactory to the Executive, expressly to

7

--------------------------------------------------------------------------------

assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform this Agreement if no such
succession had taken place. Regardless of whether such an agreement is executed,
this Agreement shall be binding upon any successor of the Company in accordance
with the operation of law, and such successor shall be deemed the “Company” for
purposes of this Agreement.

8.     Modification and Waiver.

(a)     This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

(b)     No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel. No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future or as to any act other than that
specifically waived.

9.     Reinstatement of Benefits. In the event Executive is suspended from
office and/or temporarily prohibited from participating in the conduct of the
Bank’s affairs by a notice served under Section 8(e)(3) (12 USC
Section 1818(e)(3)) or 8(g)(1) (12 USC Section 1818(g)(1)) of the Federal
Deposit Insurance Act, as amended from time to time (the “FDIA”), during the
term of this Agreement and a Change in Control, as defined herein, occurs, the
Company will assume its obligation to pay and Executive will be entitled to
receive all of the termination benefits that may be provided under any special
termination agreement between the Executive and the Bank, upon the notification
of the Company of the Bank’s receipt of a dismissal of charges in the notice.

10.     Effect of Action under Bank Agreement. Notwithstanding any provision
herein to the contrary, to the extent that payments and benefits are paid to or
received by Executive under a Special Termination Agreement between Executive
and the Bank, such payments and benefits paid by the Bank will be deemed to
satisfy the corresponding obligations of the Company under this Agreement.

11.     Severability. If, for any reason, any provision of this Agreement, or
any part of any provision, is held invalid, such invalidity shall not affect any
other provision of this Agreement or any part of such provision not held so
invalid, and each such other provision and part thereof shall to the full extent
consistent with law continue in full force and effect.

12.     Construction; Headings for Reference Only. The language used in this
Agreement will be deemed to be the language chosen by Company and Executive to
express their mutual intent and no rule of strict construction shall be applied
against any person. Wherever from the context it appears appropriate, each term
stated in either the singular or plural shall include the singular and the
plural, and the pronouns stated in either the masculine, the feminine or the
neuter gender shall include the masculine, feminine or neuter. The headings of
the sections of this Agreement are for reference purposes only and do not define
or limit, and

8

--------------------------------------------------------------------------------

shall not be used to interpret or construe the contents of this Agreement. The
headings of sections and paragraphs herein are included solely for convenience
of reference and shall not control the meaning or interpretation of any of the
provisions of this Agreement.

13.     Governing Law. This Agreement and its validity, interpretation,
performance and enforcement shall be governed by the laws of the State of
Delaware.

14.     Arbitration. Any dispute or controversy arising under or in connection
with this Agreement shall be settled exclusively by arbitration in accordance
with the applicable rules of the American Arbitration Association then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction; provided, however, that the Company shall be entitled to seek
specific performance of Executive’s obligations under Section 16 below in an
applicable court and Executive shall be entitled to seek in the applicable court
the specific performance of her right to be paid until the Date of Termination
during the pendency of any dispute or controversy arising under or in connection
with this Agreement.

15.     Payment of Legal Fees. All reasonable legal fees paid or incurred by
Executive pursuant to any dispute or question of interpretation relating to this
Agreement shall be paid or reimbursed by the Company, regardless of whether or
not Executive is successful on the merits of such dispute or question pursuant
to any legal judgment, arbitration or settlement. Such payments are guaranteed
by the Company pursuant to Section 5 hereof. Notwithstanding the foregoing,
Executive shall not be entitled to the reimbursement of legal fees and shall be
required to return any payments of legal fees paid by the Company on Executive’s
behalf if it is determined, pursuant to any judgment, arbitration or settlement
that Executive acted in bad faith or undertook frivolous litigation.

16.     Post-Termination Obligations.

(a)     During the term of this Agreement and until the earlier of this
Agreement’s expiration or one (1) year after the Date of Termination, Executive
shall, upon reasonable notice, furnish such information and assistance to the
Company as may reasonably be required by the Company in connection with any
litigation in which it or any of its subsidiaries or affiliates is, or may
become, a party.

(b)     Except in the course of her employment and in the pursuit of the
business of the Company or its affiliates, Executive shall not, during the
course of her employment, or following termination of her employment for any
reason, directly or indirectly, disclose, publish, communicate or use on her
behalf or another’s behalf, any Confidential Information that he has learned or
developed while in the employ of the Company or its affiliates, proprietary
information or other data of the Company or its affiliates. Executive
acknowledges that unauthorized disclosure or use of such Confidential
Information, other than in discharge of Executive’s duties, will cause Company
or its affiliates irreparable harm.

        For purposes of this Section, “Confidential Information” means trade
secrets (such as technical and non-technical data, a program, method, technique,
process) and other confidential or proprietary information concerning the
products, processes, services, or customers of Company or its affiliates,
including but not limited to: computer programs;

9

--------------------------------------------------------------------------------

marketing, or organizational research and development; business or strategic
plans; financial forecasts; personnel information, including the identity of
other employees of the Company or its affiliates, their responsibilities,
competence, abilities, and compensation; pricing and financial information;
current and prospective customer lists and information on customers or their
employees; information concerning planned or pending acquisitions or
divestitures; and information concerning purchases of major equipment or
property, which information: (a) has not been made generally available to the
public; and (b) is useful or of value to the current or anticipated business, or
research or development activities of the Company or its affiliates; or (c) has
been identified to Executive as confidential by the Company or its affiliates,
either orally or in writing.

(c) During the term of this Agreement and for one (1) year after the Date of
Termination under circumstances described in Section 2(a) hereunder (which
period shall be tolled during a period of the continuance of any actual breach
or violation of this Section 16(c)), Executive will not, except in the
performance of her duties, directly or indirectly solicit, induce or encourage
(i) any customer of the Company or its affiliates to terminate such customer’s
relationship with the Company or its affiliates, or (ii) any individual who, as
of the date immediately preceding the Date of Termination, is an employee of the
Company any of its affiliates, to terminate his or her relationship with the
Company or its affiliates. For purposes of this Section 16(c), “customer” means
any business, entity or person which is or at any time during the six months
prior to Executive’s Date of Termination, was a customer of the Company or any
affiliate and with which Executive had contact prior to the Date of Termination.


(d) Executive acknowledges that the restraints and agreements herein provided
are fair and reasonable, that enforcement of the provisions of this Section 16
will not cause her undue hardship and that said provisions are reasonably
necessary and commensurate with the need to protect the Company and its
affiliates and their legitimate and proprietary business interests and property
from irreparable harm. Therefore, Executive agrees that, in addition to any
other remedies at law or in equity available to the Company or its affiliates
for Executive’s breach or threatened breach of this Section 16, the Company or
its affiliates is entitled to specific performance or injunctive relief, without
bond, against Executive to prevent such damage or breach, and the existence of
any claim or cause of action Executive may have against the Company or its
affiliates will not constitute a defense thereto.


17. Conditions to Benefits under Section 3. Any payments or benefits made or
provided pursuant to Section 3 are subject to Executive’s:


(i) compliance with the provisions of Section 16 hereof (to the extent
applicable);


(ii) delivery to the Company of an executed Release and Severance Agreement,
which shall be substantially in the form attached hereto as Exhibit A, with such
changes therein or additions thereto as needed under then applicable law to give
effect to its intent and purpose; and


10

--------------------------------------------------------------------------------

(iii) delivery to the Company of a resignation from all offices, directorships
and fiduciary positions with the Company, its affiliates and employee benefit
plans.


(b) Notwithstanding the due date of any post-employment payments, any amounts
due under Section 3 shall not be due until after the expiration of any
revocation period applicable to the Release and Severance Agreement.


18. Code Section 409A. It is intended that any amounts payable under this
Agreement, and the Company’s and Executive’s exercise of authority or discretion
hereunder, shall comply with Section 409A of the Code (including the Treasury
regulations and other published guidance relating thereto) so as not to subject
Executive to the payment of any interest or additional tax imposed under
Section 409A of the Code. In furtherance of this intent, (a) if, due to the
circumstances in existence at the time payments may become due to Executive
under Section 3, the date of payment or the commencement of such payments or
benefits thereunder must be delayed for six months in order to meet the
requirements of Section 409A(a)(2)(B) of the Code applicable to “specified
employees,” then any such payment or payments or benefits to which Executive
would otherwise be entitled during the first six months following the date of
separation from service shall be accumulated and paid as of the first day of the
seventh month following the date of separation from service, and (b) to the
extent that any Treasury regulations, guidance or changes to Section 409A after
the date of this Agreement would result in Executive becoming subject to
interest and additional tax under Section 409A of the Code, the Company and
Executive agree to amend this Agreement in order to bring this Agreement into
compliance with Code Section 409A.


19. Survival. Provisions of the Agreement shall survive the termination of the
Executive’s employment with the Company to the extent provided herein.


20. Signatures.


        IN WITNESS WHEREOF, the parties have executed this Agreement on April
__, 2007, effective as of the date indicated above.

ATTEST:     MAF BANCORP, INC.                    _________________________   
By:_________________________   Secretary    Its:_________________________     
         WITNESS:         _________________________    _________________________
   Secretary    Executive           

11

--------------------------------------------------------------------------------

Exhibit A to Special Termination Agreement


RELEASE AND SEVERANCE AGREEMENT

        THIS RELEASE AND SEVERANCE AGREEMENT is made and entered into this ____
day of _________, _____ by and between MAF BANCORP, INC. and its direct and
indirect subsidiaries and affiliates (including, without limitation, MID AMERICA
BANK, fsb) (collectively, “MAF”) and Executive (hereinafter “EXECUTIVE”).

        EXECUTIVE’S employment with MAF terminated on __________, ______; and
EXECUTIVE has voluntarily agreed to the terms of this RELEASE AND SEVERANCE
AGREEMENT in exchange for severance benefits under the Special Termination
Agreement (“Termination Agreement”) to which EXECUTIVE otherwise would not be
entitled.

        NOW THEREFORE, in consideration for severance benefits provided under
the Termination Agreement and except as provided below, EXECUTIVE on behalf of
EXECUTIVE and EXECUTIVE’S spouse, heirs, executors, administrators, children,
and assigns does hereby fully release and discharge MAF, its officers,
directors, employees, agents, subsidiaries and divisions, benefit plans and
their administrators, fiduciaries and insurers, successors, and assigns from any
and all claims or demands for wages, back pay, front pay, attorneys’ fees and
other sums of money, insurance, benefits, contracts, controversies, agreements,
promises, damages, costs, actions or causes of action and liabilities of any
kind or character whatsoever, whether known or unknown, from the beginning of
time to the date of this Agreement, relating to EXECUTIVE’S employment or
termination of employment from MAF, including but not limited to any claims,
actions or causes of action arising under the statutory, common law or other
rules, orders or regulations of the United States or any State or political
subdivision thereof including the Age Discrimination in Employment Act and the
Older Workers Benefit Protection Act.

        EXECUTIVE acknowledges that EXECUTIVE’S obligations pursuant to Section
16 of the Termination Agreement relating to the use or disclosure of
confidential information and non-solicitation of customers and employees shall
continue to apply to EXECUTIVE.

        This release does not affect EXECUTIVE’S or EXECUTIVE’S dependents’,
heirs’ or assigns’ rights to any benefits to which EXECUTIVE or such persons or
entities may be entitled under any employee benefit plan, program or arrangement
sponsored or provided by MAF, including but not limited to the Termination
Agreement and the plans, programs and arrangements referred to therein. This
release shall also not affect EXECUTIVE’S or EXECUTIVE’S dependents’, heirs’ or
assigns’ rights under the Termination Agreement or otherwise to indemnification
or coverage and benefits under any directors and officers insurance coverage.

        EXECUTIVE and MAF acknowledge that it is their mutual intent that the
Age Discrimination in Employment Act waiver contained herein fully comply with
the Older Workers Benefit Protection Act. Accordingly, EXECUTIVE acknowledges
and agrees that:

12

--------------------------------------------------------------------------------

    (a)        The severance benefits exceed the nature and scope of that to
which EXECUTIVE would otherwise have been legally entitled to receive.


    (b)        Execution of this Agreement and the Age Discrimination in
Employment Act waiver herein is EXECUTIVE’S knowing and voluntary act;


    (c)        EXECUTIVE has been advised by MAF to consult with EXECUTIVE’S
personal attorney regarding the terms of this Agreement, including the
aforementioned waiver;


    (d)        EXECUTIVE has had at least forty-five (45) calendar days within
which to consider this Agreement;


    (e)        EXECUTIVE has the right to revoke this Agreement in full within
seven (7) calendar days of execution and that none of the terms and provisions
of this Agreement shall become effective or be enforceable until such revocation
period has expired;


    (f)        EXECUTIVE has read and fully understands the terms of this
Agreement; and


    (g)        Nothing contained in this Agreement purports to release any of
EXECUTIVE’S rights or claims under the Age Discrimination in Employment Act that
may arise after the date of execution.


        IN WITNESS WHEREOF, the parties have executed this Agreement on the date
indicated above.

MAF BANCORP, INC.     EXECUTIVE                for itself and subsidiaries and  
           affiliates               By:_________________________   
__________________________       Its:_________________________   Executive     
                    

13

--------------------------------------------------------------------------------

MAF Bancorp, Inc. has executed an amended and restated Special Termination
Agreement in the form of this exhibit, effective as of January 1, 2007, with
each of the Executive Officers listed below.

The agreements are substantially identical in all material respects except as
otherwise indicated.

Executive

--------------------------------------------------------------------------------

Original Date of Agreement

--------------------------------------------------------------------------------

Title

--------------------------------------------------------------------------------

Gerard Buccino     April 19, 1990     Executive Vice President - Risk Management
    James S. Eckel (1)   October 1, 2006   Executive Vice President -
Marketing   Jennifer Evans   June 1, 2004   Executive Vice President - General
Counsel   William Haider   April 27, 1993   Senior Vice President of MAF
Bancorp, Inc; President -MAF
Developments, Inc.   Michael Janssen   April 19, 1990   Executive Vice President
- Investor Relations and Taxation   Edward Karasek   October 1, 2006   Executive
Vice President - Operations   David Kohlsaat   April 27, 1993   Executive Vice
President - Administration   Thomas Miers   April 27, 1993   Executive Vice
President - Retail Banking   Sharon Wheeler   April 27, 1993   Executive Vice
President - Residential Lending  

(1)     The termination benefits described in Section 3(a) of Mr. Eckel’s
agreement are equal to the sum of the preceding year’s compensation. The maximum
period of continuing insurance and payment arrangements (as described in section
3(b)(v) and subsequent references within section 3(b)) is 12 months.



--------------------------------------------------------------------------------